Citation Nr: 1309309	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for resection of sigmoid colon and colostomy as a result of diverticulitis.

2.  Entitlement to service connection for multiple recurrent hernias.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for plantar fasciitis.

5.  Entitlement to service connection for right Achilles tendon strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to February 1978, from October 2001 to September 2002, from February 2003 to February 2004, including various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) and service in the Texas National Guard from January 1985 to July 1988.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from November 2005 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The November 2005 rating decision addressed the claims of entitlement to service connection for resection of sigmoid colon colostomy and recurrent ventral inguinal hernia.  Whereas the December 2009 rating decision addressed the claims of entitlement to service connection for sleep apnea, plantar fasciitis, right Achilles tendon strain, and additional recurrent hernias.  As the Veteran's claim for additional recurrent hernias encompasses his original claim for recurrent ventral inguinal hernia, they are in actuality just one claim.

The claims, except for the initial recurrent inguinal hernia claim, until now, have been considered entirely on the notion of direct incurrence during his active military service, so as directly due to his service.  But a review of the evidence indicates his claim for sleep apnea also needs to be addressed in terms of aggravation during his periods of ACDUTRA and INACDUTRA.  And his claims for plantar fasciitis and right Achilles tendon strain need to be addressed in terms of secondary service connection, so secondarily related to his active military service by way of his already service-connected right ankle disability.

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that "[t]he proposition that separate theories in support of a claim for benefits for a particular disability equate to separate claims for benefits for that disability is no longer the law."  Id., at 551, citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005). Similarly, in Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), the Court held that, "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."

When deciding a claim for service connection, the Board must consider all potential bases of entitlement - so direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson, 21 Vet. App. at 552 (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court has jurisdiction by virtue of a notice of disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  Thus, since the Veteran is alleging entitlement to service connection for his sleep apnea, plantar fasciitis, and right Achilles tendonitis on multiple grounds, the Board is considering his claims on all potential theories of entitlement.


In November 2012, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  Also, additional evidence was submitted, but a November 2012 statement from the Veteran noted that he was waiving his right to have the RO initially consider this evidence as the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2012).

The claims of entitlement to service connection for plantar fasciitis and right Achilles tendonitis require further development before being decided on appeal, so the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  The Board, however, is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weighs against finding that the resection of the Veteran's sigmoid colon and colostomy from diverticulitis is because of disability that incepted or originated during his service or that is otherwise related or attributable to his service.

2.  There is competent and credible evidence, however, relating his recurrent inguinal hernias to his service.



CONCLUSIONS OF LAW

1.  Resection of the sigmoid colon and colostomy as a result of diverticulitis is not due to disease or injury incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  But resolving all reasonable doubt in his favor, his recurrent inguinal hernias were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  The VCAA was codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  And, ideally, this notice should be provided prior to initially adjudicating the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II).  A regulatory amendment effective for claims, as here, pending as of or filed after May 30, 2008 removed the so called "fourth" requirement that VA also specifically request the claimant to provide any evidence in his possession pertaining to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, so including notice to the claimant that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, by way of the VCAA notice correspondence dated from October 2004 through October 2009, the RO and AMC notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and him to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist him in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Moreover, an addendum to several VCAA letters provided notice regarding the "downstream" disability rating and effective date elements of the pending claims for service connection.

The October 2004 VCAA correspondence was sent prior to the November 2005 RO rating decision adjudicating the claims for resection of sigmoid colon colostomy and multiple recurrent hernias, so in the preferred sequence.  The July 2009 and October 2009 VCAA notices likewise preceded the December 2009 rating decision adjudicating and denying the remaining claims of entitlement to service connection for sleep apnea, plantar fasciitis, right Achilles tendonitis, and additional hernias.

The Veteran therefore has received all required notice concerning his claims and has not made any pleading or allegation that he has not.  The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis, 

and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Therefore, in the absence of any such pleading or allegation, the duty to assist him with his claims being decided in this decision has been satisfied.

The RO/AMC also has taken appropriate action to comply with the duty to assist the Veteran with his claims by obtaining his service treatment records (STRs), service personnel records (SPRs), and VA and private outpatient records.  He has not undergone examination regarding the issue of his claimed entitlement to service connection for resection of his sigmoid colon and colostomy as a result of diverticulitis, but the Board does not find that an examination and opinion are needed to fairly decide this claim.  There is a duty to provide a VA examination for a medical nexus opinion concerning etiology when the record lacks evidence needed to decide the Veteran's claim but there is evidence of: (1) a current disability (including persistent or recurrent symptoms of disability), (2) a relevant in-service event, injury, or disease, and (3) suggestion the claimed disability may be associated with the established event, injury, or disease in service, but (4) insufficient evidence currently on file to make this determination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of disability or persistent or recurrent symptoms of disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here essentially, as explained below, there is no competent and credible evidence indicating the Veteran's resection of the sigmoid colon and colostomy as a result of diverticulitis, a disease, may be etiologically related to any active duty (AD) or ACDUTRA period of military service.  It is only possible to have disability resulting from disease if it was incurred or aggravated during AD or ACDUTRA, not also INACDUTRA because, in that circumstance, the disability instead only can be the result of injury.  Hence, as concerning this claim for resection of the sigmoid colon and colostomy as a result of diverticulitis, there is no legal duty to obtain a VA medical opinion on the subject of causation inasmuch as there is no suggestion this disease specifically relates to the Veteran's AD or ACDUTRA service.  The Board is not obligated to schedule VA examinations for medical nexus opinions merely as a matter of course, as this would circumvent the carefully crafted language and requirements dictating when an examination and opinion are warranted and in turn require that VA provide an examination for an opinion in virtually every case and situation.  Charles v. Principi, 16 Vet. App. 370 (2002).

In sum, then, the record reflects that the facts pertinent to these claims being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  This is to say, the record has been fully developed, and it is difficult to discern what additional guidance VA could provide the Veteran regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran).  This is especially true here since the Board is granting, rather than denying, the claim for recurrent hernias.  The Board therefore need not mindlessly delay this disposition.

Accordingly, the Board will proceed to adjudicating the claims on their merits


Background and Analysis

Under VA law, service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or, if a pre-existing condition, for aggravation of the condition during or by the service beyond the condition's natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(a), 3.306 (2012). 

Active military service includes any period of active duty (AD) or active duty for training (ACDUTRA) during which the Veteran was disabled from disease or injury and any period of inactive duty training (INACDUTRA) during which the Veteran was disabled from injury (though not disease).  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Certain diseases are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So to the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his INACDUTRA.  Id.

Moreover, National Guard duty is distinguishable from other reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

So, to reiterate, establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).


In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The claim in Walker was for hearing loss and the appellant was arguing that the CAVC had failed to apply § 3.303(b) to the lay testimony the Veteran had offered alleging he had experienced hearing loss since his service in 1945.  The Federal Circuit held that continuity of symptomatology simply was inapplicable, however, because § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  The Court explicitly rejected the appellant's argument that a dictionary definition of "chronic" should be used instead.  The key holding is:

We thus reject Walker's broader argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases.  Suggestions or holdings to the contrary in any decisions of the Veterans Court, and dictum to the contrary in our precedent, are incorrect and of no effect.

(emphasis added).


For a little background, VA's Professional Staff Group II (PSG II) initially had argued that continuity of symptomatology had been properly considered by the RO and the Board.  However, the Federal Circuit sua sponte ordered supplemental briefing on whether § 3.303(b) applied to any conditions that were not recognized as "chronic" under § 3.309(a).  In its supplemental briefing, PSG II reviewed the regulatory history of the provision back to Roosevelt's Executive Orders under the Economy Act of 1933 and argued that Savage v. Gober, 10 Vet. App. 488, 498 (1997), was wrongly decided.  The Federal Circuit apparently agreed.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  But see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

The Veteran is competent to report on what he can observe and feel through his senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Symptoms, not treatment for them, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the lower Veterans Court (CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Resection of Sigmoid Colon and Colostomy as a result of Diverticulitis

The Veteran contends that his emergency sigmoid colon resection and colostomy as a result of diverticulitis warrants service connection because it occurred during a period of INACDUTRA.  Specifically, he was participating in Family Day as part of a Unit Training Assembly at Lackland Air Force Base on the morning of November 3, 2002, and returned home at 9:30 am that morning to retrieve his family before returning to base for further activities.  He began having severe abdominal pain around 10:30am and sought care in the emergency room of Floresville Hospital and was subsequently transferred to North Central Baptist Hospital. He had emergency surgery on November 3, 2002 for an acute abdomen with perforated diverticulitis.  An exploratory laparotomy, sigmoid resection, colostomy, and Hartmann pouch were performed and his postoperative diagnosis was peritonitis secondary to perforated sigmoid diverticulitis.  He was discharged on November 10, 2002, but returned on December 2, 2002 for reversal of the colostomy.  

He has at least established he has this claimed disability.  In this regard, the Board sees that he was diagnosed with diverticulitis as noted in the November 2002 treatment records associated with his surgery as well as treatment records dated in January 2009.  See Operative Report from Baptist Health System dated November 3, 2002 and January 2009 VA Health Record.  The Board also sees that a subsequent letter dated in February 2006 from a general surgeon at North Central Baptist stated that his diverticular disease was not the result of any known chronic disease and had manifestations of an acute severe disease.  Subsequent medical records, following the December 2002 reversal of the colostomy, do not indicate he had any more complaints concerning his diverticulitis or associated resection of sigmoid colon and colostomy.  Indeed a February 2003 predeployment health form did not note any complaints regarding his diverticulitis or associated resection of sigmoid colon; although subsequent medical forms and treatment reports, including the February 2003 report of medical assessment in which he provided a medical history, did note the previous surgery associated with the diverticulitis.

He does not dispute that he was on Inactive Duty at the time of his emergency surgery on November 3, 2002.  See Defense Finance and Accounting Service Military Leave and Earnings Statement.  He sought a Line-of-Duty determination with regards to his diverticulitis and related resection of the sigmoid colon, but his request initially was denied.  He requested a re-investigation and finally, in October 2006, it was determined his diverticulitis was indeed in the line of duty.  However, a positive line of duty determination, alone, does not warrant the granting of service connection.  Rather, to demonstrate a basis of entitlement to service connection involving reserve duty, there must be some manifest showing that the resection of the sigmoid colon and colostomy as a result of diverticulitis, since a "disease" (rather than a precipitating "injury"), occurred contemporaneous with a period of ACDUTRA since INACDUTRA status would not qualify because, as explained, only an injury, not disease, may be the source of the currently claimed disability in that situation.

Hence, because even the Veteran himself readily concedes this unfortunate event occurred during his INACDUTRA service, rather than while on ACDUTRA or AD, the Board finds that the competent and credible evidence on balance weighs against associating his resection of the sigmoid colon and colostomy as a result of diverticulitis with an incident of his active military service and, specifically, any period of ACDUTRA.  His assertions regarding this issue of his entitlement to service connection for this resection of his sigmoid colon and colostomy as a result of diverticulitis have been considered and afforded appropriate weight.  But, again, as the resection of the sigmoid colon and colostomy were the result of diverticulitis that has been determined to be a disease that had its incurrence during a period of INACDUTRA, as a matter of law, service connection cannot be established for this claimed disability.  And where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For these reasons and bases, the Board is denying this claim for service connection for resection of the sigmoid colon and colostomy as a result of diverticulitis since the preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Recurrent Inguinal Hernias

Unlike the prior claim, the Veteran contends that his initial inguinal hernia occurred during a period of AD service and, as such, should be service connected.  Additionally, he contends that his subsequent recurrent inguinal hernias are related to his initial hernia and, as such, also should be determined service connected since, in effect, stemming from the same disability.  As any compensation rating would be based on the current severity level of the disorder, if his initial inguinal hernia is found to be service connected then any subsequent related hernia necessarily would be service connected as well.

He initially sought care for abdominal pain that was determined to be an inguinal hernia in August 2003.  The pain initiated while he was doing sit-ups.  Initial surgery was performed to repair the hernia on September 2, 2003.  The initial surgery required repair and an additional surgery was performed on February 4, 2004.  The initial hernia and reparative surgery as well as the second reparative surgery occurred during a period of AD service, that is, while he was on AD from February 14, 2003 to February 13, 2004.  


On October 10, 2008, he again sought treatment for abdominal pain that was diagnosed as an incisional hernia.  He was, at that time, participating in a period of ACDUTRA.  See Request for Authorization for Active Duty Training/Active Duty Tour dated September 2008 noting reporting date of October 6, 2008 and release date of October 10, 2008.  Surgery was performed on the hernia on January 8, 2009.  He was on AD for special work at the time of the surgery.

The record further indicated he had another hernia operation on May 26, 2009.  That surgery was performed during a period of AD as well.

Associated medical records indicate he was placed on a physical profile in December 2003, which restricted him from doing sit-ups as a result of his hernia surgery.  A December 2008 CT scan of his abdomen revealed multiple abdominal hernias arising from the ventral aspect of the abdomen, two of which were noted to contain loops of bowel that were nondilated and contained no fluid within the hernia.

He sought Line-of-Duty Determinations for his August 2003 hernia as well as subsequent hernias.  The September 2003 hernia surgery was determined to be in the line of duty.  See  Line of Duty Determination dated February 2004.  Line of Duty determination investigation reports noted his prior surgery for diverticulitis, but stated that it was unclear whether the prior surgery had anything to do with the August 2003 hernia.  A January 2004 Line of Duty Determination form noted that the August 2003 hernia appeared to represent the onset of the symptoms associated with subsequent hernias and that it had occurred during a period of AD.  The October 2008 hernia was not determined to have occurred in the line of duty; but, still, it was determined to have been aggravated by service.  See Informal Line of Duty Determination Form dated July 2009 confirming that Veteran was on AD status and that his hernia was service aggravated. 

As noted, to demonstrate a basis of entitlement to service connection involving an active period of reserve duty or an ACDUTRA period of reserve duty, the claimed disability can either manifest as a "disease" or an "injury" that occurred contemporaneous with a period of ACDUTRA or AD service.  

With consideration of the above, the Board finds that the competent and credible evidence on balance weighs in favor of associating his recurrent inguinal hernias with an incident of his active military service or period of ACDUTRA, in particular.  His assertions regarding the issue of his entitlement to service connection for his recurrent inguinal hernias also have been afforded appropriate weight, and it has been determined that the competent and credible medical evidence supports his claim and assertions as all are consistent with each other.

The Board resultantly finds that he did indeed have an inguinal hernia that manifested during his AD service, as well as recurrent inguinal hernias that also occurred during subsequent qualifying service.  At the very least, then, the evidence is in relative equipoise and, given the benefit of the doubt rule, his claim consequently must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for resection of sigmoid colon and colostomy as a result of diverticulitis is denied.

But entitlement to service connection for recurrent inguinal hernias is granted.


REMAND

The Board finds that further development regarding the remaining claims of entitlement to service connection for sleep apnea, plantar fasciitis, and right Achilles tendonitis is required prior to issuance of a decision on appeal concerning these remaining claims.


As already explained, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

AD is defined as full-time duty in the Armed Forces, other than ACDUTRA.  See 38 U.S.C.A. § 101(21)(A) (West 2002).  ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2012).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code. 38 U.S.C.A. § 101(22)(C).

The Veteran contends that both his bilateral plantar fasciitis and his right Achilles tendonitis in addition to being directly related to his military service are alternatively secondarily related to his service connected bilateral ankle disabilities.  

VA regulations provide that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  VA will not concede, however, that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

In the instant case, a February 2006 VA examination for evaluation of residuals of bilateral ankle fractures (for which the Veteran is service-connected) noted that reports of medical history and physical examinations dating from February 1979 to October 1997 were silent with regard to complaints regarding the feet with the exception of the February 1985 examination report which stated, "broke both ankles eight years ago, no problem since."  The Veteran stated that he did not report the problems with his ankles because he was self treating with ice and elevation.  The Veteran was diagnosed, in pertinent part, with bilateral Achilles tendinosis.  The Board notes that the February 2006 VA examination did not provide an opinion with regard to whether the diagnosed bilateral Achilles tendinosis was related to his active duty service or any period of ACDUTRA or INACDUTRA nor did it provide an opinion with regard to whether the bilateral Achilles tendinosis was aggravated by any active duty period of service or period of ACDUTRA or INACDUTRA or by the Veteran's service-connected residuals of bilateral ankle fractures.

In addition, the Board notes that the Veteran's left Achilles tendonitis was included as a residual of the Veteran's left ankle residuals of fracture in a September 2010 rating decision.  The Veteran's claim for his right Achilles tendonitis was not addressed in the decision.

The first mention in the record with regard to plantar fasciitis was in January 2009.  Subsequent treatment records all note that the Veteran is diagnosed with plantar fasciitis and right Achilles tendonitis.  As such, it is noted that the Veteran has a current disability with regard to both claims.  See 38 C.F.R. § 3.303.  There is no opinion in the record with regard to whether the Veteran's bilateral plantar fasciitis is related to or was aggravated by his active duty service or any period of ACDUTRA or INACDUTRA.  

A July 20, 2009 treatment record from Willford Hall Medical Center diagnosed the Veteran with Achilles tendonitis and plantar fasciitis.  The records indicated that the Veteran was serving during a period of active duty at the time of this diagnosis.  

With regard to the claim for sleep apnea, an August 2002 report of medical assessment regarding the Veteran's medical history noted that the Veteran intended to seek VA compensation for his sleep apnea.  There was no evidence that the Veteran had been diagnosed with sleep apnea, at that time.  The Veteran applied for an in the line of duty determination with regard to his sleep apnea in August 2002.  It was determined in June 2010 that a line of duty determination was not applicable.

The Veteran was diagnosed in January 2009 with severe obstructive sleep apnea with significant obstruction.  See January 2009 outpatient records from the sleep center.  The Board further notes that the Veteran was again diagnosed with sleep apnea in July 2009.  See July 2009 treatment note from San Antonio Composite Healthcare System.  There has been no opinion provided with regard to whether the Veteran had sleep apnea prior to the January 2009 diagnosis.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With consideration of the above, the Board finds that VA examinations should be afforded and opinions provided to determine if the Veteran's sleep apnea, plantar fasciitis, and right Achilles tendonitis are related to or have been aggravated by his AD service or any period of ACDUTRA or INACDUTRA.  With regards to his plantar fasciitis and right Achilles tendonitis, an examiner should also provide an opinion concerning whether the Veteran's plantar fasciitis or right Achilles tendonitis are secondarily related to or aggravated by his service-connected residuals of bilateral ankle fractures.  See 38 C.F.R. § 3.310(a) and (b), permitting service connection on this alternative secondary basis for disability that his proximately due to, the result of, or aggravated by service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  The Veteran should be afforded an appropriate VA examination with an appropriately qualified examiner to determine whether the Veteran's sleep apnea is related to or aggravated by his AD service or any period of ACDUTRA or INACDUTRA.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether the Veteran's sleep apnea is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to or aggravated by his active military service or any period of ACDUTRA or INACDUTRA.  

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.


2.  The Veteran should be afforded an appropriate VA examination with an appropriately qualified examiner to determine whether the Veteran's plantar fasciitis and/or right Achilles tendonitis are related to or aggravated by his active duty service or any period of ACDUTRA or INACDUTRA, to include as secondary to his service-connected residuals of bilateral ankle fractures  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether or not the Veteran's plantar fasciitis and/or right Achilles tendonitis are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to or aggravated by his active military service, or any period of ACDUTRA or INACDUTRA.

The examiner should also address whether the Veteran's plantar fasciitis and/or right Achilles tendonitis are  proximately due to, or alternatively, aggravated by the Veteran's service-connected bilateral residuals of ankle fractures.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  


The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

3.  After any additional notification and/or development deemed necessary is undertaken, these remaining claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable laws and regulations considered pertinent to these claims.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these remaining claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


